PER CURIAM.
Defendant was charged with aggravated assault with a knife. After a jury trial, he was found guilty of simple assault and sentenced to sixty days in jail. On appeal, he contends that the court erred in rejecting a requested jury instruction on self defense without deadly force. We affirm and conclude that error did not occur. The defendant’s rejected jury instruction did not contain a correct statement of the law.
AFFIRMED.
ANSTEAD, C.J., and BERANEK, J., concur.
HURLEY, J., dissents without opinion.